PER CURIAM.
On a finding that the evidence presented against the defendant, in support of a conviction for two counts of first-degree murder, was overwhelming, see Williams v. State, 425 So.2d 591 (Fla. 3d DCA 1982), and that the court did not err in giving a, flight instruction where the defendant left the jurisdiction shortly after the murders and was not apprehended until three years later in the state of New York, see Proffitt v. State, 315 So.2d 461 (Fla.1975), affd, 428 U.S. 242, 96 S.Ct. 2960, 49 L.Ed.2d 913 (1976), the convictions and sentences are
AFFIRMED.